








Exhibit 10.2

TWL CORPORATION

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of _________,
2007, by and among TWL Corporation, a Utah corporation (the “Company”), and the
undersigned holders of common stock of the Company together with their
qualifying transferees (the “Holders”).  

RECITALS:

A.

The Company has sold shares of common stock (“Common Shares”) to the Holders
pursuant to one or more Common Stock Subscription Agreements.

B.

The sale of the Common Shares is conditional upon the extension of the rights
set forth herein, and by this Agreement the Company and the Holders desire to
provide for certain rights as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the parties, severally and not jointly, hereby agree
as follows:

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the parties agree as follows:

1.

Registration Rights.

1.1

Definitions.  As used in this Agreement, the following terms shall have the
following respective meanings:

(a)

The terms “register”, “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act of 1933, as amended (the “Securities Act”), and the declaration
or ordering of the effectiveness of such registration statement.

(b)

The term “Registrable Securities” means (i) any and all shares of Common Stock
of the Company issued and sold by the Company pursuant to the Common Stock
Subscription Agreement (which shares of Registrable Common Stock are referred to
herein as the “Common Shares”); (ii) stock issued in lieu of the stock referred
to in (i) in any reorganization which has not been sold to the public; or
(iii) stock issued in respect of the stock referred to in (i) and (ii) as a
result of a stock split, stock dividend, recapitalization or the like, which has
not been sold to the public.

(c)

The terms “Holder” or “Holders” means any person or persons to whom Registrable
Securities were originally issued or qualifying transferees under subsection 1.8
hereof who hold Registrable Securities.

(d)

The term “Initiating Holders” means any Holder or Holders, of 40% or greater of
the aggregate of the Registrable Securities then outstanding.

(e)

The term “SEC” means the Securities and Exchange Commission.

(f)

The term “Registration Expenses” shall mean all expenses incurred by the Company
in complying with subsections 1.2 and 1.3 hereof, including, without limitation,
all registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and the expense of any special audits incident to or required by any such
registration (but excluding the compensation of regular employees of the Company
which shall be paid in any event by the Company).





1










--------------------------------------------------------------------------------










1.2

Company Registration.

(a)

Registration.  If at any time or from time to time, the Company shall determine
to register any of its securities, for its own account or the account of any of
its shareholders, other than a registration on Form S-8 relating solely to
employee stock option or purchase plans, or a registration on Form S-4 relating
solely to a SEC Rule 145 transaction, the Company will:

(i)

promptly give to each Holder written notice thereof at least 15 days prior to
the initial filing of the registration statement relating to such offering; and
 

(ii)

include in such registration (and compliance), and in any underwriting involved
therein, all the Registrable Securities specified in a written request or
requests, made within 15 days after receipt of such written notice from the
Company, by any Holder or Holders, except as set forth in subsection 1.2(b)
below.

(b)

Underwriting.

(i)

If the registration of which the Company gives notice is for a registered public
offering involving an underwriting, the Company shall so advise the Holders as a
part of the written notice given pursuant to subsection 1.2(a)(i).  In such
event the right of any Holder to registration pursuant to subsection 1.2 shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their securities
through such underwriting shall (together with the Company and the other
shareholders distributing their securities through such underwriting) enter into
an underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company.

(ii)

Notwithstanding any other provision of this subsection 1.2, if the underwriter
managing such public offering determines that marketing factors require a
limitation of the number of shares to be underwritten, and (A) if such
registration is the first registered offering of the sale of the Company’s
securities to the general public, the underwriter may limit the number of
Registrable Securities to be included in the registration and underwriting, or
may exclude Registrable Securities entirely from such registration and
underwriting, or (B) if such registration is other than the first registered
offering of the sale of the Company’s securities to the general public, the
underwriter may limit the amount of securities to be included in the
registration and underwriting by the Company’s shareholders; provided however,
the number of Registrable Securities to be included in such registration and
underwriting under this subsection 1.2(b)(ii) shall not be reduced to less than
thirty percent (30%) of the aggregate securities included in such registration
without the prior consent of at least a majority of the Holders who have
requested their shares to be included in such registration and underwriting. The
Company shall so advise all Holders of Registrable Securities which would
otherwise be registered and underwritten pursuant hereto, and the number of
shares of Registrable Securities that may be included in the registration and
underwriting shall be allocated among Holders requesting registration in
proportion, as nearly as practicable, to the respective amounts of Registrable
Securities held by each of such Holders as of the date of the notice pursuant to
subsection 1.2(a)(i) above; provided that the number of shares of Registrable
Securities requested to be included in such underwriting shall not be reduced
unless all other securities being sold by shareholders other than the Holders
are first entirely excluded from the Underwriting.  If any Holder disapproves of
the terms of any such underwriting, he may elect to withdraw therefrom by
written notice to the Company and the underwriter.  Any Registrable Securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.

1.3

Expenses of Registration.  All Registration Expenses incurred in connection with
any registration, qualification or compliance pursuant to this Section 1 shall
be borne by the Company except as follows:

(a)

The Company shall not be required to pay any fees or disbursements of any firm
of legal counsel to the Holders.

(b)

The Company shall not be required to pay underwriters’ fees, discounts or
commissions relating to Registrable Securities.

1.4

Registration Procedures.  In the case of each registration, qualification or
compliance effected by the Company pursuant to this Rights Agreement, the
Company will keep each Holder participating therein advised in writing as to the
initiation of each registration, qualification and compliance and as to the
completion thereof.  Except as otherwise provided in subsection 1.3, at its
expense the Company will:





2










--------------------------------------------------------------------------------










(a)

Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its best efforts to cause such registration
statement to become effective, and, upon the request of the Holders of a
majority of the Registrable Securities registered thereunder, keep such
registration statement effective for up to 120 days or if such registration
statement is on Form S-3 (or any successor to Form S-3) and provides for sales
of securities from time to time pursuant to Rule 415 under the Securities Act
for up to one year.

(b)

Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.

(c)

Furnish, without charge, to the Holders such numbers of copies of a prospectus,
including each preliminary prospectus, in conformity with the requirements of
the Securities Act, and such other documents as they may reasonably request in
order to facilitate the disposition of Registrable Securities owned by them.

(d)

Use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders or any managing
underwriter, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

(e)

In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering.  Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.

(f)

Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act or the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.

(g)

The Company shall:

(i)

make available for inspection by a representative of the Holders, the managing
underwriter participating in any disposition pursuant to such registration
statement and one firm of attorneys designated by the Holders (upon execution of
customary confidentiality agreements reasonably satisfactory to the Company and
its counsel), at reasonable times and in reasonable manner, financial and other
records, documents and properties of the Company that are pertinent to the
conduct of due diligence customary for an underwritten offering, and cause the
officers, directors and employees of the Company to supply all information
reasonably requested by any such representative, underwriter or attorney in
connection with a registration statement as shall be necessary to enable such
persons to conduct a reasonable investigation within the meaning of Section 11
of the Securities Act.

(ii)

use its best efforts to cause all Registrable Securities covered by a
registration statement to be listed on any securities exchange or any automated
quotation system on which similar securities issued by the Company are then
listed;

(iii)

cause to be provided to the Holders that are selling Registrable Securities
pursuant to such registration statement and to the managing underwriter if any
disposition pursuant to such registration statement is an underwritten offering,
upon the effectiveness of such registration statement, a customary “10b-5”
opinion of independent counsel (an “Opinion”) and a customary “cold comfort”
letter of independent auditors (a “Comfort Letter”) in each case addressed to
such Holders and managing underwriter, if any;





3










--------------------------------------------------------------------------------













(iv)

notify in writing the Holders that are selling Registrable Securities pursuant
to such registration statement and any managing underwriter if any disposition
pursuant to such registration statement is an underwritten offering, (A) when
the registration statement has become effective and when any post-effective
amendment thereto has been filed and becomes effective, (B) of any request by
the SEC or any state securities authority for amendments and supplements to the
registration statement or of any material request by the SEC or any state
securities authority for additional information after the registration statement
has become effective, (C) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of the registration
statement or the initiation of any proceedings for that purpose, (D) if, between
the effective date of the registration statement and the closing of any sale of
Registrable Securities covered thereby, the representations and warranties of
the Company contained in any underwriting agreement, securities sales agreement
or other similar agreement, including this Agreement, relating to disclosure
cease to be true and correct in all material respects or if the Company receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (E) of the happening of any event during the period
the registration statement is effective such that such registration statement or
the related prospectus contains an untrue statement of a material fact or omits
to state a material fact required to be stated therein or necessary to make
statements therein not misleading (in the case of a prospectus, in light of
circumstances under which they were made) and (F) of any determination by the
Company that a post-effective amendment to the registration statement would be
appropriate.  The Holders hereby agree to suspend, and to cause any managing
underwriter to suspend, use of the prospectus contained in a registration
statement upon receipt of such notice under clause (C), (E) or (F) above until,
in the case of clause (C), such stop order is removed or rescinded or, in the
case of clauses (E) and (F), the Company has amended or supplemented such
prospectus to correct such misstatement or omission or otherwise.

If the notification relates to an event described in clauses (E) or (F), the
Company shall promptly prepare and furnish to such seller and each underwriter,
if any, a reasonable number of copies of a prospectus supplemented or amended so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein no misleading.

(v)

provide and cause to be maintained a transfer agent and registrar for all such
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;

(vi)

deliver promptly to each Holder participating in the offering and each
underwriter, if any, copies of all correspondence between the SEC and the
Company, its counsel or auditors and all memoranda relating to discussions with
the SEC and its staff with respect to the registration statement, other than
those portions of any such correspondence and memoranda which contain
information subject to attorney-client privilege with respect to the Company,
and, upon receipt of such confidentiality agreements as the Company may
reasonably request, make reasonably available for inspection by any Holder of
such Registrable Securities covered by such registration statement, by any
underwriter, if any, participating in any disposition to be effected pursuant to
such registration statement and by any attorney, accountant or other agent
retained by any such Holder or any such underwriter, all pertinent financial and
other records, pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees to supply all
information reasonably requested by any such Holder, underwriter, attorney,
accountant or agent in connection with such registration statement;

(vii)

use its best efforts to obtain the withdrawal of any order suspending the
effectiveness of the registration statement;

(viii)

provide a CUSIP number for all Registrable Securities not later than the
effective date of the registration statement;

(ix)

make reasonably available its employees and personnel and otherwise provide
reasonable assistance to the underwriters in the marketing of Registrable
Securities in any underwritten offering;





4










--------------------------------------------------------------------------------













(x)

promptly prior to the filing of any document which is to be incorporated by
reference into the registration statement or the prospectus (after the initial
filing of such registration statement) provide copies of such document to
counsel to the seller of Registrable Securities and to the managing underwriter,
if any, and make the Company’s representatives reasonably available for
discussion of such document and make such changes in such document concerning
such sellers prior to the filing thereof as counsel for such sellers or
underwriters may reasonably request; and

(xi)

cooperate with the sellers of Registrable Securities and the managing
underwriter, if any, to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the sellers of Registrable Securities at least three business
days prior to any sale of Registrable Securities.

1.5

Indemnification.

(a)

The Company will indemnify and hold harmless to the fullest extent permitted by
law each Holder of Registrable Securities and each of its officers, directors
and partners, and each person controlling such Holder, with respect to which
such registration, qualification or compliance has been effected pursuant to
this Rights Agreement, and each underwriter, if any, and each person who
controls any underwriter of the Registrable Securities held by or issuable to
such Holder, against all claims, losses, expenses, damages and liabilities (or
actions in respect thereto) arising out of or based on (i) any untrue statement
(or alleged untrue statement) of a material fact contained in any registration
statement under which such securities were registered under the Securities Act
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(ii) any untrue statement (or alleged untrue statement) of a material fact
contained in any preliminary, final or summary prospectus, offering circular or
other document (including any related registration statement, notification or
the like) incident to any such registration, qualification or compliance, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statement therein, in
light of the circumstances under which they were made, or not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) or any
state securities law applicable to the Company or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any such state law and
relating to action or inaction required of the Company in connection with any
such registration, qualification of compliance, and will reimburse each such
Holder, each of its officers, directors and partners, and each person
controlling such Holder, each such underwriter and each person who controls any
such underwriter, within a reasonable amount of time after incurred for any
reasonable legal and any other expenses incurred in connection with
investigating, defending or settling any such claim, loss, damage, liability or
action; provided, however, that the indemnity agreement contained in this
subsection 1.5(a) shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld);
and provided further, that the Company will not be liable in any such case to
the extent that any such claim, loss, damage or liability arises out of or is
based on any untrue statement or omission based upon written information
furnished to the Company by an instrument duly executed by such Holder or
underwriter specifically for use therein.

(b)

Each Holder will, if Registrable Securities held by or issuable to such Holder
are included in the securities as to which such registration, qualification or
compliance is being effected, severally and not jointly, indemnify and hold
harmless to the fullest extent permitted by law the Company, each of its
directors and officers, each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
within the meaning of the Securities Act, and each other such Holder, each of
its officers, directors and partners and each person controlling such Holder,
against all claims, losses, expenses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company, such Holders, such directors, officers, partners, persons or
underwriters for any reasonable legal or any other expenses incurred in
connection with investigating, defending or settling any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by the Holder in an instrument duly executed by such
Holder specifically for use therein; provided, however, that the indemnity
agreement contained in this subsection 1.5(b) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability or action if





5










--------------------------------------------------------------------------------










such settlement is effected without the consent of the Holder, (which consent
shall not be unreasonably withheld); provided further, that the total amount for
which any Holder shall be liable under this subsection 1.5(b) shall not in any
event exceed the net proceeds received by such Holder from the sale of
Registrable Securities held by such Holder in such registration; and provided
further, that a Holder will not be liable in any such case to the extent that
any such claim, loss, damage or liability arises out of or is based on any
untrue statement or omission based upon written information furnished to the
Holder by an instrument duly executed by the Company or underwriter specifically
for use therein.

(c)

Each party entitled to indemnification under this subsection 1.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further, that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations hereunder, except to the extent such failure resulted in
material prejudice to the Indemnifying Party; and provided further, that an
Indemnified Party (together with all other Indemnified Parties which may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the Indemnifying
Party, if representation of such Indemnified Party by the counsel retained by
the Indemnifying Party would be inappropriate due to actual or potential
differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding.  No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

(d)

If for any reason the foregoing indemnity is unavailable or is insufficient to
hold harmless an indemnified party under Section 1.5, then each Indemnifying
Party shall contribute to the amount paid or payable by such Indemnified Party
as a result of any Claim in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party, on the one hand, and the Indemnified
Party, on the other hand, with respect to such offering of securities.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Indemnifying Party or the Indemnified Party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  If, however, the allocation provided in the
second preceding sentence is not permitted by applicable law, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party in such proportion as is appropriate to reflect not only such
relative faults, but also any other relevant equitable considerations.  The
parties hereto agree that it would not be just and equitable if contributions
pursuant to this Section 1.5(d) were to be determined by pro rata allocation or
by any other method of allocation which does not take into account the equitable
considerations referred to in the preceding sentences of this Section 1.5(d).
 The amount paid or payable in respect of any Claim shall be deemed to include
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such Claim.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the U.S.
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  Notwithstanding anything in this
Section 1.5 to the contrary, no Indemnifying Party (other than the Company)
shall be required pursuant to this Section 1.5(d) to contribute any amount in
excess of the net proceeds received by such Indemnifying Party from the sale of
Registrable Securities in the offering to which the losses, claims, damages or
liabilities of the Indemnified Parties relate, less the amount of any
indemnification payment made pursuant to Section 1.5.

(e)

The indemnity agreements contained herein shall be in addition to any other
rights to indemnification or contribution which any Indemnified Party may have
pursuant to law or contract and shall remain operative and in full force and
effect regardless of any investigation made or omitted by, or on behalf of, any
Indemnified Party and shall survive the transfer of the Registrable Securities
by any such party.

1.6

Information by Holder.  Any Holder or Holders of Registrable Securities included
in any registration shall promptly furnish to the Company such information
regarding such Holder or Holders and the distribution proposed by such Holder or
Holders as the Company may request in writing and as shall be required in
connection with any registration, qualification or compliance referred to
herein.

1.7

Rule 144 Reporting.  With a view to making available to Holders the benefits of
certain rules and regulations of the SEC which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees at
all times to:





6










--------------------------------------------------------------------------------










(a)

make and keep public information available, as those terms are understood and
defined in SEC Rule 144, after 90 days after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public;

(b)

file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements); and

(c)

so long as a Holder owns any Registrable Securities, to furnish to such Holder
forthwith upon request a written statement by the Company as to its compliance
with the reporting requirements of said Rule 144 (at any time after 90 days
after the effective date of the first registration statement filed by the
Company for an offering of its securities to the general public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed by the
Company as the Holder may reasonably request in complying with any rule or
regulation of the SEC allowing the Holder to sell any such securities without
registration.

1.8

Transfer of Registration Rights.  Holders’ rights to cause the Company to
register their securities and keep information available, granted to them by the
Company under subsections 1.2 and 1.7, may be assigned to a transferee or
assignee of (i) at least 100,000 shares (as adjusted for stock splits, stock
dividends, recapitalizations and like events), (ii) the transfer is in
connection with the transfer of all shares of a Holder, or (iii) to any
constituent partners or members of a Holder which is a partnership or limited
liability company, or to affiliates (as such term is defined in Rule 405 of the
Securities Act) of a Holder, provided, that (a) the Company is given written
notice by such Holder at the time of or within a reasonable time after said
transfer, stating the name and address of said transferee or assignee; and
identifying the securities with respect to which such registration rights are
being assigned; (b) the assignee or transferee of such rights agrees in writing
to be bound by the terms and conditions of this Agreement, and (c) solely as to
transfers pursuant to clause (iii) above, any transferees or assignees agree to
act through a single representative.  The Company may prohibit the transfer of
any Holders’ rights under this subsection 1.8 to any proposed transferee or
assignee who the Company reasonably believes is a competitor of the Company, or
when such transfer may violate applicable securities laws.  Notwithstanding
anything else in this subsection 1.8, any Holder may transfer rights to a
transferee of a Holder’s Registrable Securities if such transferee is a partner,
member or shareholder or a retired partner, member or shareholder of such
Holder.

1.9

“Market Stand-Off” Agreement.  Each Holder hereby agrees that, during the period
of duration (not to exceed 90 days) specified by the Company and an underwriter
of common stock or other securities of the Company following the effective date
of an IPO or reverse merger with a public company, it shall not, to the extent
requested by the Company and such underwriter, directly or indirectly sell,
offer to sell, contract to sell (including, without limitation, any short sale),
grant any option to purchase, pledge or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any securities of the Company
held by it at any time during such period except common stock included in such
registration.  In order to enforce the foregoing covenant, the Company may
impose stop-transfer instructions with respect to the Registrable Securities of
each Holder (and the shares of securities of every other person subject to the
foregoing restriction) until the end of such period.

1.10

Delay of Registration.  No Holder shall have any rights to take any actions to
restrain, enjoin, or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 1.

1.11

Termination of Registration Rights.  No holder shall be entitled to exercise any
right provided for in this Section 1 at any time when such Holder may sell all
its shares in a three (3) month period under Rule 144 of the Act.

2.

Affirmative Covenants of the Company.  The Company hereby covenants and agrees
as follows:

2.1

Inspection.  The Company shall permit each Qualified Holder, at such Qualified
Holder’s expense, to visit and inspect the Company’s properties, to examine its
books of account and records and to discuss the Company’s affairs, finances and
accounts with its officers, all at such reasonable times as may be requested by
the Qualified Holder; provided, however, that the Company shall not be obligated
pursuant to this subsection to provide access to any information which it
reasonably considers to be a trade secret or similar confidential information.





7










--------------------------------------------------------------------------------













2.2

Termination of Information Covenants and Confidentiality of Information.  The
covenants of the Company set forth in subsections 2.1 and 2.2 shall terminate as
to the Qualified Holder and be of no further force or effect when the Company
first becomes subject to the periodic reporting requirements of Section 12(g) or
15(d) of the Securities Exchange Act of 1934, as amended.  Each Qualified Holder
agrees that it will keep confidential and will not disclose or divulge any
confidential, proprietary or secret information which such Purchaser may obtain
from the Company, and which the Company has prominently marked “confidential”,
“proprietary” or “secret” or has otherwise identified as being such, pursuant to
financial statements, reports and other materials submitted by the Company as
required hereunder, unless such information is or becomes known to the Qualified
Holder from a source other than the Company without violation of any rights of
the Company, or is or becomes publicly known, or unless the Company gives its
written consent to the Qualified Holder’s release of such information, except
that no such written consent shall be required (and the Qualified Holder shall
be free to release such information to such recipient) if such information is to
be provided to a Qualified Holder’s counsel or accountant (and the provision of
such information is directly necessary in order for such recipient provide
services to Qualified Holder), or to an officer, director or partner of a
Qualified Holder, provided that the Qualified Holder shall inform the recipient
of the confidential nature of such information, and such recipient agrees in
writing in advance of disclosure to treat the information as confidential.

3.

General.

3.1

Waivers and Amendments.  With the written consent of the record holders of at
least a majority of the Registrable Securities, the obligations of the Company
and the rights of the parties under this Agreement may be waived (either
generally or in a particular instance, either retroactively or prospectively,
and either for a specified period of time or indefinitely), and with the same
consent the Company, when authorized by resolution of its Board of Directors,
may enter into a supplementary agreement for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement; provided, however, that no such modification, amendment or
waiver shall reduce the aforesaid percentage of Registrable Securities without
the consent of all of the Holders of the Registrable Securities. Notwithstanding
the foregoing, subsections 2.1 and 2.2, may be amended only with the written
consent of the Company and a majority of the shares then held by Qualified
Holders.  Upon the effectuation of each such waiver, consent, agreement of
amendment or modification, the Company shall promptly give written notice
thereof to the record holders of the Registrable Securities or Qualified
Holders, as the case may be, who have not previously consented thereto in
writing.  This Agreement or any provision hereof may be changed, waived,
discharged or terminated only by a statement in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought, except to the extent provided in this subsection 3.1.  In addition, the
Company will grant the Holders any rights of first refusal or registration
rights granted to subsequent purchasers of the Company’s equity securities to
the extent that such subsequent rights are superior, in good faith judgment of
the Company’s Board of Directors, to those granted in connection with the
transaction.

3.2

Governing Law.  NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED
BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS
OF LAW. IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM FOR
RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE COURTS
STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL COURTS FOR
SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.

3.3

Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

3.4

Entire Agreement.  Except as set forth below, this Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof, and this Agreement shall supersede and cancel all prior agreements
between the parties hereto with regard to the subject matter hereof.





8










--------------------------------------------------------------------------------













3.5

Notices, etc.  All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered by overnight courier
service or mailed by first class mail, postage prepaid, certified or registered
mail, return receipt requested, addressed (a) if to any Purchaser, at such
party’s address as set forth in the Company’s records, or at such other address
as such party shall have furnished to the Company in writing, or (b) if to the
Company, at such address as the Company shall have furnished to the Purchaser in
writing.

3.6

Severability.  In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement or any provision of the other Agreement s
shall not in any way be affected or impaired thereby.

3.7

Titles and Subtitles.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

3.8

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.












----- SIGNATURES ON NEXT PAGE -----





9










--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth underneath their respective signatures below.




“COMPANY”

TWL CORPORATION

a Utah corporation

By:  /s/ Dennis J. Cagan

        Dennis J. Cagan, President and CEO

 

Date: ____________, 2007

 

“HOLDER”

By:

Print:  

Date:  _______________, 2007








10








